       Case: 3:20-cv-00244-jdp Document #: 11 Filed: 06/11/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN


AFLAWED GOODSOUL, DOCTRINAIRE,

                         Plaintiff,
                                                             ORDER
       v.
                                                           20-cv-244-jdp
FCC, et al.,

                         Defendants.


AFLAWED GOODSOUL, DOCTRINAIRE,

                         Plaintiff,
                                                             ORDER
       v.
                                                           20-cv-245-jdp
UNITED STATES,

                         Defendant.


AFLAWED GOODSOUL, DOCTRINAIRE,

                         Plaintiff,
                                                             ORDER
       v.
                                                           20-cv-246-jdp
UNITED STATES,

                         Defendant.


AFLAWED GOODSOUL, DOCTRINAIRE,

                         Plaintiff,
                                                             ORDER
       v.
                                                           20-cv-353-jdp
UNITED STATES,

                         Defendant.
        Case: 3:20-cv-00244-jdp Document #: 11 Filed: 06/11/20 Page 2 of 3



 AFLAWED GOODSOUL, DOCTRINAIRE,

                              Plaintiff,
        v.                                                                 ORDER

 ALL BLACK U.S INHABITANTS, ALL HISPANIC                                20-cv-362-jdp
 U.S. INHABITANTS, and UNITED STATES,

                              Defendants.


 AFLAWED GOODSOUL, DOCTRINAIRE,

                              Plaintiff,
        v.                                                                 ORDER

 ALL PSYCHOLOGICAL WORKERS, ALL                                         20-cv-363-jdp
 PSYCHIATRIC WORKERS, and UNITED STATES,

                              Defendants.


 AFLAWED GOODSOUL, DOCTRINAIRE,

                              Plaintiff,
                                                                           ORDER
        v.
                                                                        20-cv-371-jdp
 UNITED STATES,

                              Defendant.


       Plaintiff AFlawed Goodsoul, Doctrinaire has filed notices of appeal in all of these cases,

and he has not paid the appellate filing fees. Under 28 U.S.C. § 1915(a)(3), a party may not

proceed on appeal without prepaying the filing fee if the district court certifies that the appeal

is not taken in good faith.

       I screened each of these cases and found that all of them were frivolous. Goodsoul’s

allegations were largely incomprehensible and none of them provided a plausible basis to infer

that any of the dozens of defendants had violated Goodsoul’s rights. An appeal of a frivolous



                                                2
        Case: 3:20-cv-00244-jdp Document #: 11 Filed: 06/11/20 Page 3 of 3



case is not taken in good faith. See Fontanez v. Time Warner Cable, 618 F. App’x 288, 289 (7th

Cir. 2015) (“[B]ecause the district court found that [the] suit was frivolous, it should have

certified that [the] appeal was taken in bad faith and revoked the order authorizing [the

plaintiff] to proceed in forma pauperis on appeal.”). So I will certify that the appeal is not taken

in good faith and revoke the order authorizing Goodsoul to proceed in forma pauperis.



                                             ORDER

       IT IS ORDERED that the court certifies that plaintiff AFlawed Goodsoul’s appeals in

these cases are not taken in good faith. The orders authorizing Goodsoul to proceed in forma

pauperis are REVOKED.

       Entered June 11, 2020.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge




                                                 3
